DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on August 29, 2022.  Claims 1, 7, and 8 were amended.  Thus, claims 1-8 are pending. 

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 8, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, identifying a trend of a temporal variation of measurement measured by a first sensor during a first cycle and a second cycle, determining whether an abnormal value is included in the trend of variation, activating, when the abnormal value is included in the trend of variation, a plurality of second sensors which are installed around the first sensor, in the second cycle, identifying a trend of surface direction distribution of measurement values measured by the first sensor and the plurality of second sensors in the second cycle, the first sensor and plurality of second sensors arranged on a surface at the specific location, and determining whether or not measurement values measured by the first sensor and the plurality of second sensors in the second cycle are included in the trend of the distribution.  Therefore, claim 1, as well as claim 8, and dependent claims 2-6 are allowable over the prior art of record.
The primary reason for the allowance of claim 7, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, identifying a trend of a temporal variation of measurement measured by a first sensor during a first cycle and a second cycle, determining whether an abnormal value is included in the trend of variation, activating, when the abnormal value is included in the trend of variation, a plurality of second sensors which are installed around the first sensor, in the second cycle, identifying a trend of surface direction distribution of measurement values measured by the first sensor and the plurality of second sensors in the second cycle, the first sensor and plurality of second sensors arranged on a surface at the specific location, and determining whether or not measurement values measured by the first sensor and the plurality of second sensors in the second cycle are included in the trend of the distribution.  Therefore, claim 7 is allowable over the prior art of record.

It is noted that the closest prior art, JP Patent Publication 2016218961 A (Machine translation provided in IDS filed 11/15/2019), to Ono, is directed to an abnormality predicting diagnostic device for diagnosing the presence or absence of an abnormality symptom of a mechanical facility.
JP Patent Publication 2002008178 A (Machine translation provided in IDS filed 11/15/2019), to Yoshida, discloses measuring at least one physical quantity representative of air quality in an observation zone, which includes activating one or sensors in response to an abnormal value included in the trend of temporal variation.
U.S. Patent Publication 2009/0021244 A1, to May, discloses a magnetizing apparatus is for magnetizing a magnetizable object, where a second cycle is shorter than a first cycle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864